t c memo united_states tax_court john thomas longino petitioner v commissioner of internal revenue respondent docket no filed date john t longino pro_se brianna b taylor and monica m osborn for respondent memorandum findings_of_fact and opinion morrison judge on date respondent the irs issued to petitioner john t longino a statutory_notice_of_deficiency for tax_year the notice determined that longino was liable for a deficiency in federal income tax of dollar_figure and a section-6662 a accuracy-related_penalty of dollar_figure on date longino timely filed a petition with the tax_court disputing the determinations of the irs after concessions the issues remaining for decision are whether longino is entitled to dependency_exemption deductions for three children not in his custody during tax_year whether he is entitled to a child_tax_credit and an additional_child_tax_credit with respect to those three children whether he is entitled to a deduction for medical-and-dental expenses whether he is entitled to a deduction for charitable_contributions whether he is entitled to a deduction for car-and-truck expenses whether he is entitled to a deduction for certain expenses related to his law practice whether he is entitled to a deduction for tuition and fees whether he is entitled to a domestic-production-activities deduction whether he is liable for the section-6662 a accuracy-related_penalty and 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure whether certain payments from tax years other than reduce or eliminate his liability for penalties and interest for tax_year we have jurisdiction pursuant to sec_6214 to redetermine the deficiency and the penalty determined in the notice_of_deficiency see sec_6214 findings_of_fact background john t longino resided in waleska georgia at the time he filed the petition in this case longino married bettina petereit in longino and petereit have three children f l j l and t l longino also has two other children john longino jr and trevor longino from a previous marriage in petereit--with assistance from longino--formed the longino family perpetual trust i trust half of longino and petereit’s joint assets were transferred into the trust at that time the primary beneficiaries of the trust are longino and petereit the secondary beneficiaries are longino and petereit’s three children and longino’s two other children the trust is managed by the alaskan trustee alaskan trustee an alaska corporation of which longino’s son 2the court refers to minor children by their initials see rule a trevor is president longino handles the paperwork and various other administrative responsibilities for both the trust and the alaskan trustee in longino and petereit divorced on date an order was entered in murray county superior court granting legal custody of f l j l and t l to petereit although longino continued to see the children they remained in petereit’s custody from the date of the order through at least the end of longino is an attorney and has been practicing law for roughly years he is licensed to practice in georgia as well as several other states since he has been a solo practitioner operating out of various home offices in georgia he drives frequently to meet with clients at their homes or offices during longino used two vehicles a pt cruiser and a chevrolet pickup truck for business-related travel he also owned a honda shadow motorcycle which he used for personal travel longino claims that during he traveled big_number miles in the pt cruiser and big_number miles in the pickup truck and that over of that mileage was attributable to business travel longino did not maintain a mileage log or other contemporaneous_records of his business travel in lieu of such records longino presented at trial copies of his outlook calendar along with 3the two successive home offices that longino used in were a house in chatsworth georgia and an apartment in canton georgia the apartment in canton had no meeting facilities directions generated by the website mapquest the mapquest directions provided the distance between longino’s residences and various towns where he had appointments however as longino conceded the outlook calendar was likely not a complete and accurate record of his business meetings during his appointments would often be moved or added without his noting the change on his calendar on some of longino’s trips for business he also ran personal errands longino worked out of two different residences during from january through date longino lived in and worked out of a house in chatsworth georgia the first floor of the house which constituted approximately of the total area of the home was a former mother-in-law suite that had been converted by longino in to use as an office the first floor had a separate entrance with an awning over the door the first floor contained longino’s desk files and a table for meeting with clients on date he moved to an eight-room apartment in canton georgia one of the eight rooms which longino referred to as the computer office room was used in conjunction with longino’s law practice another room which longino referred to as the sun room was used for the storage of documents records and supplies during longino was also involved in activities relating to a nonprofit venture port tack ministries according to longino the purpose of port tack ministries was to procure a sailboat and use it to provide relief to hurricane victims on date a document titled articles of association for port tack ministries was executed by longino and his then fiancé leith fitch on date the irs issued to port tack ministries an advance_ruling letter which provisionally granted the organization tax-exempt status the effective date of the advance_ruling letter was date longino claims that he made a dollar_figure cash contribution to port tack ministries on date this date is over two months before the effective date of the advance_ruling letter and the date when the organization’s articles of association were executed according to longino he effected the contribution by putting dollar_figure in cash in an envelope and placing the envelope in a safe deposit box where he kept client files and other records relating to his legal practice longino signed the following document dated date 4we need not determine whether we agree with longino that the purpose of port tack ministries was to provide relief to hurricane victims by sailboat as explained infra p longino’s claimed deduction for his alleged contribution to port tack ministries must be disallowed for lack of substantiation 5we need not find whether longino did effect the contribution as discussed continued received of john t longino the sum of dollar_figure thank you signed john t longino port tack ministries po box ellijay ga longino paid dollar_figure in medical_expenses related to in vitro fertilization ivf procedures undergone by fitch his former fiancé longino had previously fathered at least five children by other women with respect to other remaining medical-and- dental expenses longino offered no evidence testimonial or otherwise regarding the nature of any illness or injury for which he or his dependents sought treatment or the type of treatment provided longino’s son john longino jr attended kennesaw state university during records show that someone paid a tuition-and-fee expense of dollar_figure related to the son’s attendance at the university during finally longino incurred expenses for grading and surveying work completed during on a property in pickens county georgia the property was owned by ppp properties development llc a georgia limited_liability continued infra p a deduction for the alleged contribution is not permitted because longino failed to properly substantiate the deduction company organized by longino and controlled by the trust during the property was subject_to a conservation_easement therefore no trees were harvested from the property as timber in that year longino claims that the expenses he incurred with respect to the pickens county property give rise to a domestic- production-activities deduction longino’s recordkeeping system for his business_expenses was incomplete he did not maintain a separate bank account for his law practice he maintained two bank accounts one account at united community bank which he used during the first part of the year and one account at bank of america which he used for the second part of the year he used these bank accounts for both his law-practice expenses and his personal expenses he did not maintain a separate credit card for his law practice he maintained two credit cards a chase visa card and a discover card he used both cards for both law-practice expenses and personal expenses he kept no receipts for the disputed expenses of his law practice he kept no other records that clearly distinguished the expenses of his law practice from his personal expenses 6longino offered conflicting testimony as to the ownership of ppp properties development llc at one point he testified that the entity which owned the pickens county property was wholly owned by the trust later he testified that the trust held only a interest in ppp properties development llc longino’s personal expenses gave rise to entries on bank and credit-card statements that are not distinguishable from entries related to expenses_incurred for his law practice in addition to matters longino handled for his clients he managed paperwork for the trust and various related entities in addition to handling lawsuits for clients longino was personally involved in several lawsuits with an ex-wife an ongoing dispute with the office of child_support services and a criminal case that continued into income-tax returns on or about date longino filed a form_1040 u s individual_income_tax_return for original return although in prior years longino had sought the assistance of an accountant in filing his tax returns he prepared the original return himself using tax cut software he claimed as dependents four children f l j l and t l who did not live with him for more than half of and who were in petereit’s custody for the greater portion of and john longino jr who apparently resided with longino he did not attach a signed form_8332 release of claim to exemption for child of divorced or separated parents or any part of a divorce decree to the original return he also claimed a child_tax_credit of dollar_figure and an additional_child_tax_credit of dollar_figure relating to the three children not in his custody on a schedule a itemized_deductions attached to the original return longino reported medical-and-dental expenses of dollar_figure home-mortgage interest_paid of dollar_figure and charitable_contributions of dollar_figure on a schedule c profit or loss from business attached to the original return longino claimed deductions for car-and-truck expenses of dollar_figure expenses for business use of his home of dollar_figure mortgage expenses of dollar_figure office expenses of dollar_figure and other expenses of dollar_figure these other expenses consisted of dollar_figure in client costs advanced dollar_figure in law library expenses dollar_figure for postage dollar_figure for telephone and dollar_figure for licenses finally longino claimed a dollar_figure deduction for tuition and fees on line of the return line is a dual-purpose line item it can be used by taxpayers to claim a deduction for tuition and fees a deduction for domestic_production activities or some combination of both deductions i r s pub tax benefits for education preprinted on line are the words domestic_production_activities_deduction attach form form_8903 domestic_production_activities_deduction is a form for calculating the amount of the domestic-production-activities deduction claimed by the taxpayer a taxpayer intending to claim a tuition-and-fees deduction on line is supposed to write the 7this is the same amount of home-mortgage interest he claimed as a deduction on schedule a letter t next to the amount of the deduction claimed id longino placed a t next to the dollar_figure amount on line of the original return longino did not attach a form_8903 or any similar documentation to his original return longino’s original return reported total_tax due of dollar_figure on or about date longino submitted a self-prepared form 1040x amended u s individual_income_tax_return for first amended_return on it he claimed the same four children as dependents and again did not attach a signed form_8332 or any portion of a divorce decree on the first amended_return he did not claim any amount as a child_tax_credit but he claimed an additional_child_tax_credit of dollar_figure on schedule a of the first amended_return longino reported medical-and-dental expenses of dollar_figure home-mortgage interest_paid of dollar_figure and charitable_contributions of dollar_figure on schedule c of the first amended_return he claimed deductions for car-and-truck expenses of dollar_figure expenses for business use of his home of dollar_figure mortgage expenses of dollar_figure office expenses of dollar_figure and other expenses of dollar_figure these other expenses consisted of dollar_figure in client costs advanced dollar_figure for law library dollar_figure for postage dollar_figure for telephone and dollar_figure for licenses finally he claimed a dollar_figure tuition-and-fees deduction on line longino placed a t next to the dollar_figure amount on line longino did not attach a form_8903 or any similar documentation to his first amended_return longino’s first amended_return reported total_tax due of dollar_figure on or about date longino submitted a second form 1040x second amended_return the second amended_return was prepared by a certified_public_accountant c p a on the second amended_return longino claimed the same four children as dependents and again failed to attach a signed form_8332 or any portion of a divorce decree he did not claim a child_tax_credit but claimed an additional_child_tax_credit of dollar_figure on schedule a of the second amended_return he reported medical-and-dental expenses of dollar_figure home-mortgage interest_paid of dollar_figure and charitable_contributions of dollar_figure on schedule c of the second amended_return he claimed deductions for car-and-truck expenses of dollar_figure expenses for business use of his home of dollar_figure office expenses of dollar_figure and other expenses of dollar_figure these other expenses consisted of dollar_figure in client costs advanced dollar_figure for law library dollar_figure for postage dollar_figure for telephone and dollar_figure for licenses he did not claim a deduction for any mortgage expenses on schedule c of the second amended_return longino also claimed a dollar_figure deduction on line of the second amended_return longino placed a t next to the dollar_figure deduction on line longino did not attach a form_8903 or any similar documentation to his second amended_return longino’s second amended_return reported total_tax due of dollar_figure the table below summarizes the deductions to the extent relevant here that longino claimed on his original and both of his amended returns type of deduction original return first amended_return second amended_return dollar_figure dollar_figure dollar_figure home-mortgage interest schedule a ¹ home-mortgage interest schedule c ² child_tax_credit additional_child_tax_credit medical and dental charitable_contributions car and truck business use of home telephone law library licenses -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number - - client costs advanced postage office expenses line 35³ big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ¹the irs has conceded that longino is entitled to an dollar_figure schedule-a deduction for home-mortgage interest ²longino has conceded that he is not entitled to a schedule-c deduction home-mortgage interest ³as noted before on each form_1040 longino wrote a t next to line which signifies that the amount written on line corresponds to a deduction for tuition and fees he did not attach a form_8903 to any of the form sec_1040 notice_of_deficiency the irs first contacted longino concerning the examination of his income-tax return by letter dated date on date the irs issued to longino a notice_of_deficiency for tax_year the notice was issued with respect to the original return in it the irs determined that longino was liable for a deficiency in income_tax of dollar_figure and a section-6662 a accuracy-related_penalty of dollar_figure the deficiency and penalty were based on the following determinations denial of dependency-exemption deductions attributable to the three children not in longino’s custody denial of a dollar_figure child_tax_credit and a dollar_figure additional_child_tax_credit denial of a schedule-a deduction for dollar_figure in medical-and- dental expenses denial of an dollar_figure schedule-a deduction for home- mortgage interest denial of a dollar_figure schedule-a deduction for charitable_contributions denial of a dollar_figure schedule-c deduction for car and truck expenses denial of an dollar_figure schedule-c deduction for mortgage expenses denial of a dollar_figure schedule-c deduction for business use of a home denial of a dollar_figure schedule-c deduction for office expenses denial of a dollar_figure schedule-c deduction for other expenses attributable to longino’s law practice denial of a dollar_figure deduction for tuition and fees and related computational adjustments on date longino timely petitioned the court for redetermination of the determinations made in the notice_of_deficiency at trial longino conceded that he was not entitled to deduct dollar_figure in home-mortgage interest_expenses on schedule c and the irs conceded that longino was entitled to deduct dollar_figure in home-mortgage interest on schedule a the other determinations contained in the notice_of_deficiency remain in dispute 8this amount comprised expenses in the following categories telephone law library licenses client costs advanced postage and office expenses 9in the petition longino did not claim that he was entitled to a deduction for domestic_production activities payments and refunds relating to tax years subsequent to on or about date longino submitted to the irs a check for dollar_figure there was no notation in the memo line of this check in a letter dated date longino requested that the irs apply this dollar_figure payment to his income-tax liability for tax_year account transcripts for longino’s tax_year reflect that a dollar_figure payment was credited to his account for on date we infer that the dollar_figure payment credited to longino’s account on date was the dollar_figure payment submitted on date in date the irs refunded to longino the dollar_figure along with dollar_figure of accrued interest account transcripts show that at the time the refund was issued longino’s account showed no balance due longino did not cash the refund check he returned the refund check to the irs with a letter dated date requesting that the irs credit the refunded amount to his income-tax account for tax_year at trial irs counsel acknowledged that the irs had received both the check and longino’s request with respect to its application she also stated that the irs was in the process of applying the refunded money ie the dollar_figure and the dollar_figure of interest to longino’s income- tax account for beginning in tax_year longino remitted payments to the irs in excess of the tax he reported due on his returns on his form sec_1040 he elected to apply the amounts he calculated as overpayments against his tax_liability for the next year for example on his original return for longino calculated that he had an overpayment for that year of dollar_figure and requested that it be applied against his income-tax liability account transcripts indicate that he made such elections through at least tax_year i procedural issues and burden_of_proof opinion as a preliminary matter longino asserts that the notice_of_deficiency is invalid or if valid not entitled to an initial presumption of correctness he also asserts that the burden_of_proof should be shifted to the irs pursuant to sec_7491 a validity of notice_of_deficiency longino contends that the notice_of_deficiency is fatally defective because of errors committed by the irs first he argues that the notice is invalid because it was issued for an improper purpose according to longino it was issued because he failed to attend a meeting with an irs employee he alleges that although he was never informed of any meeting an irs employee incorrectly marked him as a no show and that this notation precipitated the issuing of the notice_of_deficiency in order to be valid a notice_of_deficiency must advise the taxpayer that the irs has determined a deficiency and it must provide the amount of the deficiency and the tax_year at issue 90_tc_110 see also 992_f2d_1136 11th cir aff’g tcmemo_1990_21 it need not take any particular form and it need not explain how the deficiency was determined 814_f2d_1363 9th cir rev’g 81_tc_855 a notice may be found invalid where it is evident from the face of the notice that the irs failed to make a determination with respect to the taxpayer to whom the notice was issued see id when a notice_of_deficiency is valid on its face the court will not look behind the notice to examine the motives of the irs or the administrative policies and procedures involved in making the determinations in the notice see 62_tc_324 an exception to this rule exists but only where there is substantial evidence that the irs’s conduct was either unconstitutional or sufficiently egregious as to jeopardize the integrity of the judicial process see id pincite the rationale for not looking behind the notice is that a trial before the tax_court is a proceeding de novo we determine a taxpayer’s tax_liability on the merits as presented at trial and not on the basis of any record developed at the administrative level 73_tc_394 the notice_of_deficiency issued to longino on date is valid on its face it shows that a deficiency of dollar_figure was determined for tax_year it shows that the deficiency resulted from the denial of certain deductions he claimed on his original return it is evident from the face of the notice that the determination was made by reference to information particular to longino because the notice is valid on its face the court will not look behind the notice and investigate the motives behind its issue longino alleges that the irs committed numerous administrative errors however even if we assume for the sake of argument that all of his allegations are true the notice_of_deficiency issued to longino was not the result of conduct that was unconstitutional or so egregious as to jeopardize the integrity of the judicial process second longino contends that the notice_of_deficiency is defective because it was issued with respect to the original return according to longino the correct return for review if any was the second amended_return and the deficiency notice’s failure to address the second amended_return renders it invalid this argument is also without merit as a matter of internal administration the irs may decide to accept amended returns but it is not statutorily required to do so nor is it required to treat an amended_return as superseding an original return see roberts v commissioner tcmemo_2012_144 slip op pincite pace v commissioner tcmemo_2010_272 slip op pincite see also 211_f3d_504 9th cir aff’g tcmemo_1998_297 the irs selected longino’s original return for review and issued a notice_of_deficiency based on that return it was under no obligation to do otherwise the notice_of_deficiency issued to longino for tax_year is valid b presumption of correctness we generally presume that the determinations in the notice_of_deficiency are correct 290_us_111 an effect of this presumption is to give the taxpayer the burden of going forward with evidence that the irs’s determinations are incorrect jackson v commissioner t c pincite citing 408_f2d_65 7th cir aff’g t c memo income-tax deficiency case 512_f2d_882 9th cir income-tax deficiency case aff’g tcmemo_1972_133 however the presumption of correctness does not attach and the burden of going forward with evidence shifts to the irs if the determinations in the notice are arbitrary excessive or without foundation see gates v commissioner t c 91_tc_179 aff’d without published opinion 872_f2d_411 3d cir longino asserts that the notice_of_deficiency is not entitled to the presumption of correctness for the same reasons that he argued it was invalid the notice was not addressed to the correct return and it was issued as a result of administrative error as we noted above the irs was not required to accept either of longino’s amended returns or to address the notice_of_deficiency to either of those amended returns furthermore the determinations in the notice are not arbitrary or without foundation the notice denied certain enumerated deductions longino claimed on his original return resulting in the determination of a particular deficiency and the imposition of an accuracy-related_penalty but did not assert that longino had any unreported income the determinations in the notice_of_deficiency are entitled to a presumption of correctness c burden_of_proof in general the taxpayer bears the burden of proving that the determinations in the notice_of_deficiency are erroneous see rule a 133_tc_278 under sec_7491 the burden_of_proof will be imposed on the irs with respect to any factual issue relevant to determining a taxpayer’s tax_liability provided the taxpayer has introduced credible_evidence with respect to that factual issue complied with all applicable substantiation requirements maintained all required records and cooperated with reasonable requests for information from the irs sec_7491 and see 116_tc_438 credible_evidence for the purposes of this section is the quality of evidence which after critical analysis a court would find sufficient upon which to base a decision if no contrary evidence were submitted 122_tc_143 the taxpayer bears the burden of proving he or she has satisfied all the requirements of sec_7491 135_tc_471 aff’d 668_f3d_888 7th cir longino contends that he introduced credible_evidence with respect to all factual issues relevant to his tax_liability and that he satisfied all the requirements for substantiation recordkeeping and cooperation with the irs we find that longino has satisfied the requirements of sec_7491 and the burden_of_proof rests with the irs with respect to the following a dollar_figure deduction for business use of his home see infra p a dollar_figure deduction for law library expenses see infra pp and a dollar_figure deduction for license expenses see infra pp with respect to all other_amounts he seeks to deduct in these three categories he has failed to meet applicable substantiation requirements and consequently has failed to satisfy the requirements of sec_7491 he has also failed to substantiate deductions and consequently has failed to meet the requirements of sec_7491 with respect to medical-and-dental expenses charitable_contributions car-and-truck expenses telephone expenses client costs advanced postage expenses other miscellaneous office expenses and tuition-and- fees expenses the burden_of_proof on these issues is on longino with respect to longino’s entitlement to the disputed dependency-exemption deductions the child_tax_credit the additional_child_tax_credit and the domestic-production-activities deduction our conclusions are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 136_tc_515 110_tc_189 ndollar_figure ii deficiencies in tax a dependency-exemption deductions for children not in longino’s custody on his original return longino claimed dependency-exemption deductions for four children f l j l t l and john longino jr longino also claimed the same four children as dependents on his first and second amended returns in its notice_of_deficiency the irs denied dependency-exemption deductions for the three children who did not reside with longino during the greater part of tax_year f l j l and t l longino argues that he was entitled to claim these three children as dependents on his return even if they did not reside with him for more than half the year because he was specifically authorized to do so by a divorce decree the irs contends that he is not entitled to dependency-exemption deductions for these children because he failed to attach to his return a signed form_8332 or its equivalent we agree with the position of the irs sec_151 allows a taxpayer to claim an exemption deduction for each of his or her dependents see sec_151 and c sec_152 defines dependent as either a qualifying_child or a qualifying_relative sec_152 and generally an individual will be considered the qualifying_child of a taxpayer only if he or she resides with the taxpayer for more than half of the taxable_year see sec_152 however sec_152 provides a special rule for children of divorced parents under this rule a child is considered the qualifying_child of his or her noncustodial_parent ie the parent other than the parent who has custody of that child for the greater portion of the year see sec_152 and b if the requirements of sec_152 are satisfied sec sec_152 provides an alternative rule whereby a noncustodial_parent may claim a dependency_exemption but because it applies only to written continued e and sec_152 requires that the custodial_parent ie the parent who has custody of the child for the greater portion of the year signs a valid written declaration that the custodial_parent will not claim the child as a dependent and the noncustodial_parent attaches such written declaration to his or her return the written declaration required by sec_152 either must be made on a form_8332 or must conform to the substance of form_8332 see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date see also walters v commissioner tcmemo_2012_230 at briscoe v commissioner tcmemo_2011_165 slip op pincite it must include the signature of the custodial_parent see 114_tc_184 aff’d sub nom 293_f3d_1208 10th cir as we noted in miller s ection e clearly requires that the custodial_parent release the dependency_exemption for a child by signing a written declaration to that effect id a state court order that is not signed by the custodial_parent is not a written declaration meeting the requirements of sec_152 id pincite continued instruments executed before we do not discuss it further here longino concedes that for the greater part of f l j l and t l did not live with him therefore they are not the qualifying children of longino unless their custodial_parent petereit signed a form_8332 or substitute written declaration and longino attached the form_8332 or substitute written declaration to his tax_return longino did not attach to his original return a form_8332 or any other written declaration signed by petereit concerning the release of dependency_exemptions similarly he did not attach any such documents to either of his amended returns at trial he presented a divorce decree which incorporated an agreement that had been read into the record of a mediation proceeding this agreement provides that longino is entitled to claim all three of his children with petereit as dependents on his federal income-tax returns up through tax_year however neither the divorce decree nor the agreement is signed by petereit--the custodial parent--or her legal representativedollar_figure nor was it attached to any of longino’s returns consequently he is not entitled to dependency_exemption deductions for f l j l and t l 11the divorce decree was signed by petereit’s attorney but only as to form see 114_tc_184 the signature of ms miller’s attorney approving the form of the permanent orders does not satisfy the mandate of sec_152 aff’d sub nom 293_f3d_1208 10th cir b child_tax_credit and additional_child_tax_credit on his original return longino claimed a dollar_figure child_tax_credit pursuant to sec_24 and a dollar_figure additional_child_tax_credit pursuant to sec_24 on the return he identified f l j l and t l as the qualifying_child ren with respect to whom the credit was claimed on his first and second amended returns longino claimed no child_tax_credit but he did claim a dollar_figure additional_child_tax_credit for f l j l and t l on each of those returns the irs asserts that longino is not entitled to any credit under sec_24 or d because he has no qualifying children we agree sec_24 allows a taxpayer a dollar_figure credit against income_tax with respect to each qualifying_child sec_24 makes a portion of that credit-- commonly referred to as the additional child tax credit--refundable see eg watley v commissioner tcmemo_2012_240 at for purposes of sec_24 a qualifying_child is a qualifying_child of the taxpayer as defined in sec_152 who has not yet reached the age of sec_24 because we have concluded that f l j l and t l are not longino’s qualifying children nor are they treated as such under sec_152 he is not entitled to the child_tax_credit or the additional_child_tax_credit for c medical-and-dental expenses longino reported medical-and-dental expenses of dollar_figure on his original returndollar_figure on his first and second amended returns he reduced the claim to dollar_figure in his posttrial brief however he asserts that he actually incurred dollar_figure in deductible medical-and-dental expenses during the irs contends that longino has not proven that he is entitled to deduct any amounts for medical-and- dental expenses and we agree sec_213 allows a taxpayer a deduction for expenses paid during the taxable_year for medical_care of the taxpayer the taxpayer’s spouse or a dependent of the taxpayer to the extent that those expenses exceed of adjusted_gross_income as relevant here sec_213 defines medical_care as amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body regulations promulgated pursuant to sec_213 provide that d eductions for expenditures_for medical_care allowable under sec_213 will be confined strictly to expenses_incurred primarily for the prevention or alleviation of a physical or 12because sec_213 allows a deduction for medical-and-dental expenses only to the extent they exceed of adjusted_gross_income longino claimed a deduction for only dollar_figure of the total medical-and-dental expenses reported on his return mental defect or illness sec_1_213-1 income_tax regs an expense is not a medical-care expense merely because it is beneficial to the general health of an individual id sec_213 carves out a limited exception to the general_rule in sec_262 that prohibits the deduction of personal family and living_expenses see 62_tc_813 the evidence longino submitted proves that dollar_figure of the dollar_figure alleged medical-and-dental expenses was actually incurred of the dollar_figure in expenses dollar_figure of expenses was for payments related to ivf procedures undergone by longino’s fiance the remaining dollar_figure in alleged medical expenditures is wholly unsubstantiated except for a blanket statement by longino in his testimony that he incurred a total of dollar_figure in medical-and-dental expenses thus the dollar_figure can be broken into the following three categories dollar_figure of expenses for which there is no documentation dollar_figure of expenses related to the ivf procedures undergone by longino’s fiance and dollar_figure of non-ivf expenses for which there is written documentation that an expense was incurred we consider each of these three categories in turn 13for all of the ivf expenses there is documentation that the expenses were incurred we first consider the dollar_figure in expenses that are wholly unsubstantiated by documentary_evidence longino submitted to the court a spreadsheet showing how he calculated total medical-and-dental expenses of dollar_figure the spreadsheet was not admitted into evidence no other documents substantiate the dollar_figure category of expenses thus the only evidence that longino incurred the dollar_figure category of expenses is longino’s blanket assertion he incurred dollar_figure in medical-and-dental expenses we do not believe his blanket assertion see 87_tc_74 under the circumstances longino has failed to satisfy his burden_of_proof we next consider the dollar_figure in ivf expenses there is documentary_evidence that these expenses were incurred and that these expenses were incurred for ivf treatments for longino’s former fiance as we explained in magdalin v commissioner tcmemo_2008_293 aff’d without published opinion a f t r 2d ria 1st cir a taxpayer cannot deduct the ivf expenses of an unrelated_person if the taxpayer does not have a defect which prevents him or her from naturally conceiving children longino has not proven that he has a defect preventing him from naturally conceiving children therefore he is not entitled to deduct dollar_figure in expenses for his former fiance’s ivf treatments we next consider the dollar_figure in non-ivf expenses for which there is documentation that the expenses were incurred there is documentary_evidence that longino incurred these expenses however longino introduced no evidence testimonial or otherwise concerning the type of medical_care provided the recipient of the care or the condition or illness for which medical_care was sought the only evidence we have as to the nature of the expenses is the name of the payees-- information that is found on longino’s credit-card statements and canceled checks for some but not all of these expenses these documents suggest that the payee was a health care service providerdollar_figure however not all payments to health care service providers are deductible under section dollar_figure with respect to the dollar_figure category of expenses longino has not met his burden of proving that they were incurred for medical_care as defined in sec_213 consequently we find that he is not entitled to deduct this or any amount of medical-and-dental expenses 14for example longino made an dollar_figure payment to dr john chung and a dollar_figure payment to an entity called family walk-in clinic 15for example payments for the medical_care of an individual who is not the spouse or dependent of the taxpayer are generally not deductible see sec_213 d charitable_contributions on his original return longino claimed a dollar_figure deduction for contributions to charity which the irs denied in its notice_of_deficiency on his first and second amended returns he increased the claimed charitable-contribution deduction to dollar_figure at trial and on brief he asserts that he is entitled to a dollar_figure charitable- contribution deduction according to longino this dollar_figure total comprises contributions of the following amounts a dollar_figure cash contribution to port tack ministries an dollar_figure contribution made by check to a lutheran church a dollar_figure payment made by credit card to an entity called north point community a dollar_figure cash contribution to an undisclosed organization and a dollar_figure cash contribution to an undisclosed organization we hold that longino is not entitled to any deduction for contributions to charity sec_170 allows a taxpayer to deduct any charitable_contribution payment of which is made during the taxable_year a charitable_contribution is a contribution or gift_for the use of an organization described in sec_170 see sec_170 a charitable_contribution is allowable as a deduction only if verified as provided in regulations issued by the secretary of treasury including the record-maintenance requirement of sec_1_170a-13 income_tax regs see sec_170 sec_1_170a-13 income_tax regs provides that a taxpayer must maintain for each contribution either a canceled check a receipt or other communication from the donee organization showing the name of the donee and the date and amount of the contribution or other reliable written records which provide such information for contributions of dollar_figure or more a taxpayer is not entitled to a deduction for any part of the contribution unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment from the donee organizationdollar_figure sec_170 sec_1_170a-13 income_tax regs the written acknowledg- ment must include the following information the amount of cash the taxpayer paid to the donee organization or a description of the property transferred a statement of whether the donee organization provided any goods or services in consideration for the cash or property transferred if the donee organization provides any goods and services other than intangible religious benefits a description and good-faith estimate of the value of those goods and services and if the donee organization provides only intangible religious sec_170 provides that a taxpayer is relieved of the obligation to substantiate his or her contribution with the contemporary written acknowledgment required by sec_170 if the donee organization reports the contribution on a return filed in accordance with the regulations longino does not assert and the evidence in the record does not suggest that port tack ministries filed any such return therefore this exception is inapplicable here benefit a statement to that effect sec_170 sec_1_170a-13 income_tax regs longino alleges that he made a cash contribution of dollar_figure to port tack ministries on date the irs asserts a number of arguments as to why longino is not entitled to a deduction for this alleged contribution the deduction is generally unsubstantiated port tack ministries was not yet in existence in even if port tack ministries did exist in it was not an organization described in sec_170 and even if port tack ministries was in existence as an organization described in sec_170 during longino did not provide credible_evidence that he parted with the dollar_figure we need not address these last three arguments because--even assuming that port tack ministries existed as an organization described in sec_170 in and that a contribution to it was actually made--longino’s alleged contribution was not properly substantiateddollar_figure because the amount of the alleged contribution exceeds 17the irs did not specifically point to longino’s failure to evidence his alleged contribution with a contemporaneous written acknowledgment however in both its pretrial memorandum and its opening brief the irs did argue more generally that longino did not substantiate this alleged contribution we find that this was sufficient to put longino on notice that he would be required to demonstrate his compliance with all substantiation requirements applicable to charitable_contributions including the contemporaneous-written-acknowledgment requirement under the circumstances longino is not prejudiced by the court’s continued dollar_figure it must be evidenced by a contemporary written acknowledgment in order to be deductible see sec_170 sec_1_170a-13 income_tax regs as evidence of his alleged contribution longino provided a self-generated letter dated date and signed by himself the letter states that the amount of cash contributed was dollar_figure but it does not include any of the other required information in particular the letter is silent as to whether longino received any goods or services in exchange for the cash both the code and the regulations provide that such information is a necessary element of the contemporary written acknowledgment see sec_170 sec_1 170a- f ii income_tax regs because longino failed to provide a contemporary written acknowledgment of his contribution we find that he is not entitled to deduct any amount for contributions to port tack ministries see linzy v commissioner tcmemo_2011_264 slip op pincite denying a dollar_figure deduction for contribution to school because receipt failed to state whether taxpayer received any goods or services in exchange for contribution kendrix v commissioner tcmemo_2006_9 slip op pincite denying deductions for certain contributions to church in excess of dollar_figure because documentation provided continued resolving the deductibility of the alleged contribution to port tack ministries on the basis of the contemporaneous-written-acknowledgment requirement by taxpayer failed to state whether church provided any goods or services in exchange for contributions longino’s alleged dollar_figure contribution to a lutheran church also exceeds dollar_figure therefore it too must be evidenced by a contemporaneous written acknowledgment longino has failed to provide any longino’s bank statements reflect that an dollar_figure payment was made to a lutheran church on date however the code and the regulations require a contemporary written acknowledgment from the donee which longino failed to provide consequently we hold that longino is not entitled to deduct any of this amount as a charitable contributiondollar_figure the alleged dollar_figure contribution longino seeks to deduct does not exceed dollar_figure consequently it need not be evidenced by a contemporary written acknowledgment but it must still be substantiated as provided in sec_1 170a- 18the irs did not specifically identify longino’s failure to evidence this alleged contribution with a contemporary written acknowledgment as grounds for denying the deduction however in both its pretrial memorandum and its opening brief the irs did argue more generally that longino did not substantiate these and other alleged charitable_contributions we find that this was sufficient to put longino on notice that he would be required to demonstrate his compliance with all substantiation requirements applicable to charitable_contributions including the contemporaneous-written-acknowledgment requirement under the circumstances longino is not prejudiced by the court resolving the deductibility of this alleged contribution on the basis of the contemporaneous-written-acknowledgment requirement a income_tax regs which requires a taxpayer to substantiate charitable_contributions with a canceled check a letter from the donee organization or other comparable documentation in support of his alleged dollar_figure deduction longino put forward his visa credit-card statement this statement does reflect that a dollar_figure payment was made to an entity called north point community alphretta ga on date however the record contains no evidence as to whether this entity meets the requirements of sec_170 consequently longino has not met his burden of proving that he is entitled to a deduction for this payment we also find that longino is not entitled to deduct either of his alleged dollar_figure and dollar_figure cash contributions the only evidence in the record regarding the alleged dollar_figure contribution is longino’s testimony that he made the contribution there is no evidence of the identity of the recipient therefore longino has not met his burden of proving that he made a contribution to an organization described in sec_170 there is no evidence in the record that longino made the alleged contribution of dollar_figure therefore longino has failed to meet his burden of proving he made the alleged charitable_contribution we hold he is not entitled to a deduction for that alleged contribution e schedule-c business_expenses sec_162 allows a taxpayer to deduct all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business an expense is ordinary if it is normal usual or customary in the taxpayer’s trade_or_business see 308_us_488 an expense is necessary if it is appropriate and helpful in the taxpayer’s business but it need not be absolutely essential 383_us_687 citing 290_us_111 no deduction is allowed for personal living or family_expenses sec_262 whether an expense is deductible pursuant to sec_162 is a question of fact to be decided on the basis of all the relevant facts and circumstances 97_tc_613 a taxpayer must maintain sufficient records to establish the amounts of allowable deductions and to enable the irs to determine his or her correct_tax liability see sec_6001 112_tc_183 if a taxpayer establishes that he or she incurred a deductible expense but does not establish the exact amount the court should estimate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan_rule see 39_f2d_540 2d cir however in order for the court to estimate the amount of the allowable deduction there must be sufficient evidence in the record to provide a basis for such an estimate 85_tc_731 absent any evidentiary basis such an estimate would be unguided largesse 245_f2d_559 5th cir certain expenses including those attributable to travel gifts and property of the type listed in sec_280f defined as listed_property are subject_to heightened substantiation requirements sec_274 provides that no deduction will be allowed for such expenses unless the taxpayer substantiates by adequate_records or by sufficient evidence the amount of the expense the time and place of the expense or the use of the property and the business_purpose of the expenditure or use the requirements of sec_274 override the cohan_rule that allows us to estimate the amount of a deductible expense see sec_1_274-5t temporary income_tax regs fed reg date to substantiate an expense by adequate_records the taxpayer must maintain and produce an account book log diary or similar record which along with other documentary_evidence establishes each element of the expense or use see sec_1_274-5t i temporary income_tax regs fed reg date a taxpayer who is unable to comply with the adequate_records requirements must instead establish each element of the expense or use by sufficient evidence sec_1_274-5t temporary income_tax regs fed reg date this requires that the taxpayer establish each element by the taxpayer’s own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs supra car-and-truck expenses on schedule c of his original and both amended returns longino reported that he actually incurred dollar_figure of car-and-truck expenses and claimed that amount as a deduction however at trial he conceded that he could not substantiate his actual expenses he seeks instead to use the standard mileage rate to calculate his deductible car and truck expenses applying this method he asserts that he is entitled to a deduction of dollar_figure we find that he is not entitled to a deduction for car-and-truck expenses in any amount sec_280f defines listed_property to include passenger automobiles sec_280f because the car-and-truck expenses longino seeks to deduct are attributable to listed_property he must satisfy the heightened substantiation requirements of sec_274 in order to deduct those expenses with respect to car-and-truck expenses a taxpayer may opt to use the standard mileage rate as established by the irs for a given tax_year in lieu of substantiating actual expenses see sec_1_274-5 income_tax regs for the standard mileage rate for business use of a passenger_automobile wa sec_44 cents per mile revproc_2005_78 sec_2 2005_2_cb_1177 a taxpayer who opts to use the standard mileage rate is not relieved of the obligation to substantiate the amount of business mileage or the time and place of each business use sec_1 j income_tax regs thus these items of information ie the amount of business mileage and the time and place of each business use of the vehicle must be substantiated through adequate_records or sufficient evidence see sec_1 5t b c temporary income_tax regs fed reg date longino did not maintain any contemporaneous record of the miles he traveled for business during instead he offered into evidence a calendar of his business appointments for each day using the calendar as a reference he testified at trial as to the location of the business appointments he attempted to explain how he traveled to each appointment thus reconstructing the general route he drove each day between his business appointments none of these reconstructed routes include the locations of any personal errands and appointments because according to longino no personal trips took place along these routes longino introduced into evidence directions generated by the website mapquest showing the distance from his home_office to most of the towns in which he had business appointments but not printouts showing the distance from each particular town in which he had a business appointment to the next town in which he had a business appointment with the exception of the routes traveled in january longino did not tell the court in his testimony or in his posttrial brief the number of miles he traveled along these reconstructed routes for january longino introduced a spreadsheet to which the irs did not object listing the total miles he traveled along the reconstructed routes for each day of that month this evidence does not substantiate the amount of longino’s business mileage for two reasons first although longino testified that his reconstructed routes included travel only to business appointments we do not find this testimony to be credible his credit-card statements reveal that on some of the days when he had a business appointment in a particular town he also made personal purchases in the same town on the same day this suggests that longino conducted personal errands while traveling on the reconstructed routes in addition to personal errands that are evidenced by credit-card statements we find that longino made other undocumented personal trips on the reconstructed routes--visiting family and friends for example second even if we believe that longino traveled only along the reconstructed routes and made no personal detours longino does not articulate how his business miles should be computed only for january did longino supply us with a list of the business miles that he supposedly traveled for other months the evidence in the record is insufficient to determine the length of the reconstructed routes the mapquest directions he provided give distances between his home offices and the various towns where he had meetings but he did not testify that he followed the routes described in the mapquest directions which are the routes for which the mapquest directions give a mileage estimate furthermore he did not testify how many miles he drove between his various business appointmentsdollar_figure 19in his brief he claims that he is entitled to a car-and-truck-expense deduction of dollar_figure but this amount was apparently not calculated on the basis of miles traveled on the reconstructed routes rather dollar_figure is equal to of the total number of miles he purportedly drove the pt cruiser and the pickup truck during multiplied by the standard mileage rate thus dollar_figure big_number miles big_number miles while we believe that longino did use his vehicles for some business travel he failed to substantiate the amount of his business mileage as required by sec_274 consequently we find that he is not entitled to deduct any amount for car- and-truck expenses expenses for business use of home on schedule c of his original and amended returns longino claimed deductions for dollar_figure in expenses attributable to the business use of his homes at trial longino claimed he operated his legal practice out of his house in chatsworth georgia and then his apartment in canton georgia to which he moved in date he claimed that the first floor of the chatsworth house of the total area of the house and two of the eight rooms of the canton apartment the computer office room and the sun room were used exclusively for his legal practice the irs argues that longino did not use any portion of either his house or his apartment exclusively as a principal_place_of_business and that he is not entitled to any deduction for the business use of either residence sec_280a provides that generally no deduction is allowed with respect to the personal_residence of a taxpayer 88_tc_1532 however under sec_280a this prohibition does not apply to expenses allocable to a portion of the taxpayer’s residence that is used exclusively and on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer the exclusive use requirement is an all-or-nothing standard 94_tc_348 the legislative_history explains exclusive use of a portion of a taxpayer’s dwelling_unit means that the taxpayer must use a specific part of a dwelling_unit solely for the purpose of carrying on his trade_or_business the use of a portion of a dwelling_unit for both personal purposes and for the carrying on of a trade_or_business does not meet the exclusive use test s rept no pincite 1976_3_cb_49 we first consider the chatsworth house we find that longino used the first floor of the premises--25 of the total area of the home--exclusively and on a regular basis as the principal_place_of_business of his law practice the area’s physical separation from the living areas of the home its physical conversion from a residential-type mother-in-law suite to an office and the fact that it had a separate entrance with an awning all inform our finding we next consider what expenses are allocable to the first floor of the chatsworth house longino proved that he incurred dollar_figure for utilities and dollar_figure for extermination services at the chatsworth house during total proven expenses for the house were dollar_figure dollar_figure dollar_figure of the dollar_figure in total expenses is allocable to the first floor therefore we hold that longino is entitled to deduct of dollar_figure or dollar_figure we next consider the computer office room of the canton apartment we find that longino did not prove that he used the computer office room exclusively as the principal_place_of_business of his law practice longino testified cursorily that he used the room exclusively for his law practice but he offered almost no details about what was in the room and how the room was used although his reference to the room as the computer office room suggests that his computer was in the room we believe that he used his computer for both personal and business tasks under these circumstances longino has not met his burden of proving that he used the computer office room exclusively as his principal_place_of_business consequently we hold that he is not entitled under sec_280a to any deduction for business use of the computer office room we next consider the sun room of the canton apartment we find that longino did not prove that he used the sun room exclusively and on a regular basis as the principal_place_of_business of his law practice longino testified that he used the sun room for storing documents and supplies he did not testify that these documents and supplies related solely to his law practice under these circumstances he has not satisfied his burden of proving that he is entitled to deduct expenses under sec_280a allocable to the sun room telephone longino claimed dollar_figure in telephone expenses as a schedule c deduction on his original return he claimed the same amount as a deduction on both amended returns at trial he reduced the amount of his deductible telephone expenses to dollar_figure then in his posttrial brief longino asserted yet another number claiming that he is entitled to deduct dollar_figure in telephone expenses we find that he is not entitled to any deduction for telephone expenses expenses for telephone service are deductible under sec_162 provided they are ordinary and necessary to the taxpayer’s trade_or_business see vanicek v commissioner t c pincite to the extent that telephone expenses are attributable to nonbusiness use they are nondeductible personal living_expenses see sec_262 sec_262 provides that the first telephone line in sec_280a allows a home_office deduction for space devoted to storage where the storage space is used to house inventory or product samples by a taxpayer who is engaged in the trade_or_business of sales at wholesale or retail however this section does not authorize a deduction for expenses allocable to the sun room longino an attorney did not use the sun room to store inventory or product samples nor does his business involve the sale of products at wholesale or retail a taxpayer’s residence will be treated as a personal_expense see bogue v commissioner tcmemo_2011_164 slip op pincite cellular phones are included in the sec_280f definition of listed_property sec_280f therefore expenses attributable to cellular phones are subject_to the heightened substantiation requirements of sec_274 which require a taxpayer to substantiate the amount of each use or expenditure the time and place of the use or expenditure and its business_purpose sec_274 sec_1_274-5t temporary income_tax regs fed reg date in support of his telephone expense deduction longino introduced copies of canceled checks and credit-card statements showing that he made payments on various dates and in various amounts to four different vendors cingular alltel powernet global and yahoo voice he did not introduce any bills or invoices longino’s testimony regarding his telephone expenses was perfunctory vague and inconsistent the documentary and testimonial evidence is insufficient to satisfy longino’s burden_of_proof for several reasons first the evidence does not demonstrate that all of the payments to the four vendors were for telephone servicesdollar_figure this is significant because longino took the position that all the amounts were expended for telephone services related to his law practice second even if we were convinced that these payments were for telephone services there is insufficient proof that the services were provided to longino as opposed to members of his family for example third even if we were convinced that these payments were for telephone services for longino’s law practice there is insufficient evidence to allow us to estimate what proportion of his telephone use was attributable to his businessdollar_figure fourth even if the payments were for telephone services to longino some of the payments appear to be for cellular telephone service longino failed to substantiate within the meaning of sec_274 sec_21there is little evidence in the record showing what the payments were for the minimal evidence suggests that some of the payments for something other than telephone services a handwritten notation on longino’s credit card statement indicates that one charge was for the purchase of a battery longino’s credit-card statements categorize all payments to powernet global as merchandise retail expenses this is the expense category that included payments to retail stores like cvs and walmart 22with respect to noncellular telephone expenses we may under the cohan_rule estimate the deductible portion of the expenses ie those expenses which are not attributable the first telephone line in a residence and are attributable to business use of the telephone provided the taxpayer presents sufficient evidence to allow us to make such an estimate see eg lang v commissioner tcmemo_2010_152 slip op pincite aref v commissioner tcmemo_2009_118 slip op pincite the amount of time he used his cellular phone for business purposes the time and place of these uses and the business_purpose of these uses fifth some of the payments may be for a first residential telephone line the expenses of which are per se nondeductible pursuant to sec_262 for these reasons we hold that longino is not entitled to deduct any amounts incurred for telephone service law library expenses on schedule c of his original and amended returns longino claimed law library expenses of dollar_figure at trial he claimed that such expenses totaled only dollar_figure then in his brief he reduced this figure again to dollar_figure we hold that with the exception of a dollar_figure payment to the mercer law review longino is not entitled to deduct any law library expenses at trial longino described his law library expenses as including expenses for books and high-speed internet service internet expenses like telephone expenses are deductible under sec_162 to the extent that the expenses are ordinary and necessary in the taxpayer’s trade_or_business see eg bogue v commissioner slip op pincite fessey v commissioner tcmemo_2010_191 slip op pincite to the extent that a taxpayer’s internet expense is attributable to nonbusiness use it constitutes a nondeductible personal_expense see sec_262 internet expenses are not subject_to the heightened substantiation rules of sec_274 and we may therefore estimate the deductible amount of the expense under the cohan_rule see alami v commissioner tcmemo_2009_42 slip op pincite as evidence of his law library expenses longino offered credit card statements bank statements and canceled checks showing he made payments to a variety of vendors several of which appear to be cable television providers he offered no evidence testimonial or otherwise explaining what products or services each of these vendors provided and how these products or services related to his business he also offered no evidence showing what percentage of his internet use was attributable to business therefore even if we could identify which of longino’s payments were incurred for internet service we would have no basis to estimate the deductible portions of those payments the only payment that relates to longino’s law practice is a dollar_figure check written to the mercer law review because a taxpayer may deduct the cost of publications related to his or her trade_or_business see westby v commissioner tcmemo_2004_179 slip op pincite allowing a taxpayer engaged in the practice of law to deduct the cost of subscriptions to professional publications we hold that longino may deduct this dollar_figure payment however with respect to the remainder of his law library expenses longino failed to meet his burden of proving that these expenses relate to his trade_or_business consequently he is not entitled to deduct them license expenses longino claimed a dollar_figure deduction for license expenses on schedule c of his original return he also claimed this amount as a deduction for license expenses on both of his amended returns however at trial and in his posttrial brief longino claimed that those expenses actually totaled dollar_figure these expenses can be broken down into the following four categories bar dues continuing legal education expenses cle expenses a dollar_figure payment that longino claims was related to maintaining his law license and payments about which there is so little information in the record that we cannot identify the goods or service to which they correspond we address each subcategory in turn longino provided canceled checks evidencing a dollar_figure payment to the florida bar and a dollar_figure payment to the state bar of georgia he also introduced a bank statement showing another dollar_figure payment to the state bar of georgia we find that all three of these payments are for bar association dues and that they are deductible as ordinary and necessary expenses attributable to longino’s busine sec_23at trial longino asserted that his license expenses totaled dollar_figure in his posttrial brief he rounded that amount down to dollar_figure as an attorney see hall v commissioner tcmemo_1996_27 slip op pincite allowing an attorney to deduct his bar dues as a schedule-c business_expense with respect to cle expenses longino introduced a credit-card statement showing a dollar_figure payment to an entity called cleonline com taxpayers who are engaged in the practice of law may deduct costs attributable to continuing legal education as a business_expense see eg rodriguez v commissioner tcmemo_2012_286 at westby v commissioner slip op pincite we find that longino’s dollar_figure payment was a cle expense and that longino may claim it as a deduction with respect to the dollar_figure payment longino provided a copy of a canceled check payable to david ralston longino testified he had hired ralston to represent him in a matter related to keeping his law license current while legal fees incurred by a taxpayer with respect to his or her trade_or_business may give rise to a schedule-c deduction see eg kenton v commissioner tcmemo_2006_13 slip op pincite generally legal fees are deductible on a schedule c only if the matter with respect to which the fees were incurred originated in the taxpayer’s trade_or_business and only if the claim is sufficiently connected to that trade_or_business longino has not provided sufficient evidence that this dollar_figure payment was for services related to his law practice longino offered no evidence other than his vague testimony regarding the nature of the matter with respect to which the fees were incurred we hold that longino is not entitled to deduct the dollar_figure payment to david ralston with respect to the remaining dollar_figure of expenses longino included in the licenses category the only evidence regarding these expenses is the date of payment the amount of payment and the identity of the vendor longino has not satisfied his burden of proving that these expenses are ordinary and necessary expenses of his law practice client costs advanced on schedule c of his original return longino deducted dollar_figure in expenses he characterized as client costs advanced then on his first and second amended returns he increased the amount of his claim to dollar_figure finally at trial and in his posttrial brief he claimed that the correct amount was actually dollar_figure we hold that longino may not deduct any amount as client costs advanced longino testified that client costs advanced were expenses such as the cost of transcripts that he paid on behalf of clients according to his testimony 24at trial longino asserted that client costs advanced totaled dollar_figure in his posttrial brief he rounded that amount up to dollar_figure longino would pay a client’s expense from his own funds and then immediately reimburse himself for the cost of that expense from that client’s trust account then at the end of the month the client would make a payment to restore the balance in the trust accountdollar_figure longino testified that he reported such payments as fees he received for services in other words in calculating his business income longino claims he included both fee income and the payments clients made to restore the balance in their trust accounts rather than excluding these balance- restoring payments from the calculation he would first include the amount of the payment in gross_income and then apparently deduct on his tax_return the amount of the expense for which he was reimbursed in support of his deductions for client costs advanced longino introduced credit-card statements bank statements and canceled checks these documents show that he paid most of the expenses for which he claimed deductions he did not however offer any evidence to support his contention that he included in gross_income the reimbursements he received from clients for these expensesdollar_figure 25it is unclear from longino’s testimony whether clients made these balance- restoring payments at the end of the month during which longino incurred the expense or if different at the end of the month during which longino reimbursed himself for the expense from the client’s trust fund 26longino introduced as exhibit 60-p a document titled custom continued longino contends that the dollar_figure amount that he seeks to deduct represents client expenses he paid for which he was entitled to receive reimbursement and for which he actually did receive reimbursement if this characterization is correct then the correct_tax treatment of the advances and reimbursements is as follows the advances are not deductible by longino because they are in the nature of loans see 36_tc_672 aff’d 309_f2d_431 9th cir humphrey farrington mcclain p c v commissioner tcmemo_2013_23 at and the reimbursements are not includable in longino’s income because they are repayments of loans see 125_tc_248 ndollar_figure quoting 461_us_300 continued transaction detail report it covers the period from july through date according to longino it is an accurate record of all the services for which he billed his clients during this period this document includes items characterized as cash paid out for client although longino did not offer any testimony as to the significance of any of the items in this document these entries appear to reflect longino’s practice of billing his clients for reimbursement of expenses longino incurred on their behalf while we find this document does show that longino was reimbursed by clients we do not find that it shows he included those reimbursements in the gross_income of his business however longino seems to claim that he erroneously included the dollar_figure of reimbursements in gross_income and at the same time that he reported that same dollar_figure amount as a deduction characterizing it as client costs advanced to correct this tax reporting longino’s gross_income should arguably be reduced to eliminate the dollar_figure of reimbursements that he supposedly reported as gross_income however as a matter of fact we cannot conclude that longino included the reimbursements in his reported gross_income therefore we cannot redetermine his deficiency on those grounds as stated above longino would not be entitled to deduct the amounts he characterized as client costs advanced if as he contends he was entitled to reimbursement from his clients however even if longino was not entitled to reimbursement the expenses would still not be deductible because there is insufficient proof that they were related to longino’s law practice many of the expenses appear to have been paid to legally related vendors and entities however longino was personally involved in a number of legal disputes during including an ongoing criminal proceeding in addition he handled paperwork for the trust and other entities owned or controlled by the trust thus the mere fact that a payment was made by longino to a vendor in the legal field does not mean that the payment was related to longino’s law practice additionally some of the expenses longino attempts to deduct as client costs advanced are demonstrably unrelated to longino’s law practicedollar_figure while we believe that some portion of these expenses does relate to longino’s legal practice longino failed to provide evidence linking the expenses evidenced by credit card or bank statements with any particular client or matter therefore we have no basis even to estimate what portion of these expenses would be deductible business_expenses for these reasons longino may not deduct any of the amounts he characterized as client costs advanced postage on schedule c of his original return and both amended returns longino claimed deductions for dollar_figure in postage expenses then at trial and in his posttrial brief he claimed that he incurred deductible postage expenses of only dollar_figure longino provided credit-card statements and bank statements showing 27in calculating the amount of his deduction for client costs advanced longino erroneously included the cost of renewing his former fiance’s passport he also included a dollar_figure payment to ridgeline surveying which he testified that he made on behalf of the trust for surveying work unrelated to his legal practice and for which he seeks a domestic-production-activities deduction 28at trial longino asserted that his deductible postage expenses totaled dollar_figure in his posttrial brief he rounded that amount up to dollar_figure that he incurred some portion of the amount of postage expenses he seeks to deduct however he provided no evidence demonstrating that any of these postage expenses were incurred in connection with his legal practice furthermore there is insufficient evidence for the court to estimate the amount of deductible postage expenses pursuant to the cohan_rule therefore we hold that longino is not entitled to a deduction for any amounts that he characterized as postage expenses office expenses finally longino claimed a dollar_figure deduction for office expenses on schedule c of his original return he also made the same claim on his first and second amended returns at trial and in his brief he reduced his claim to dollar_figure we hold that longino is not entitled to deduct any of the amounts he characterized as office expenses longino testified that the office expense category consisted of costs for office supplies costs for copying and other expenses that were related to his law practice but that were not billed to clients he introduced credit-card statements bank statements and canceled checks evidencing that payments were made to a 29at trial longino asserted that his deductible office expenses totaled dollar_figure in his posttrial brief he rounded that amount up to dollar_figure wide variety of vendors on various dates and in various amounts however nothing in the record demonstrates that the purchases were for products or services related to longino’s law practicedollar_figure we hold that longino may not deduct any amount of expenses that he characterized as office expenses f tuition-and-fee expenses longino claimed a dollar_figure deduction on line of his original return on his first amended_return he reduced the amount to dollar_figure on his second amended_return he increased the amount to dollar_figure as discussed supra pp line is used by taxpayers to claim two types of deductions tuition and fees and domestic_production activities considering the record in its entirety we conclude that the dollar_figure amount claimed on line of longino’s original return 30for some of the payments that he characterizes as office expenses longino placed the handwritten notation mo on the relevant line of the credit-card statements there is no evidence of what the notation meant other than that it stands for miscellaneous office even assuming that the mo abbreviation was meant by longino to indicate payments he considered to be related to his law practice the notation would be insufficient evidence to convince us that the payments were so related first there are no receipts or other evidence of what was purchased second we do not believe longino would have been a reliable judge of what expenses were related to his law practice third we believe that longino made the mo notations long after the payments were made for these reasons we do not find the notations persuasive evidence that the payments were related to longino’s law practice corresponded to a claim for a tuition-and-fees deduction only the dollar_figure amount claimed on line of his first amended_return corresponded to a claim for a tuition-and-fees deduction only and the dollar_figure amount claimed on line of his second amended_return corresponded to a claim for both a tuition-and-fees deduction and a domestic-production-activities deduction we discuss longino’s entitlement to a domestic-production-activities deduction infra pp at trial longino testified that he incurred costs of slightly less than dollar_figure for his son john’s tuition at kennesaw state university then finally in his posttrial brief longino asserts that he is entitled to a tuition-and-fees deduction of dollar_figure we find that he is not entitled to deduct any amount for tuition and fees sec_222 allows a taxpayer to deduct qualified_tuition_and_related_expenses incurred during the taxable_year qualified_tuition_and_related_expenses includes tuition and fees paid_by a taxpayer on behalf of a dependent see sec_25a sec_222 longino introduced university records showing that a dollar_figure application fee and dollar_figure in tuition and related fees was paid with respect to his son’s attendance at kennesaw state university during the records do not show who paid the fees although longino testified vaguely that he incurred the fee expenses he did not explain how he made the payments his credit-card and bank statements for the year did not reflect any payments that correspond in amount and date to the information about the fee payments in the university records under these circumstances longino has not satisfied his burden of proving that he is entitled to a deduction for tuition and fees g domestic-production-activities deduction on line of his second amended_return longino claimed a domestic- production-activities deduction as we noted supra pp longino did not attach a form_8903 to this return making it impossible for the court to determine what portion of the dollar_figure amount claimed on line was attributable to a deduction for domestic_production activities however in his posttrial brief longino asserts that he is entitled to a domestic-production-activities deduction of dollar_figure the irs argues that because longino had no qualified-production- activities income during he is not entitled to a domestic-production-activities deductiondollar_figure we agree 31the notice_of_deficiency did not address longino’s entitlement to a domestic-production-activities deduction because the notice_of_deficiency was addressed to longino’s original return which did not claim a domestic-production- activities deduction the parties did not discuss longino’s entitlement to the deduction in their pleadings however they discussed the issue in their pre-trial memoranda at trial and in their posttrial briefs in the light of this procedural history we find that longino’s entitlement to a domestic-production-activities deduction was an issue tried by the consent of the parties see rule b for tax_year sec_199 allows a taxpayer to deduct an amount equal to of the taxpayer’s qualified-production-activities income for the year the amount of the deduction cannot exceed of the taxpayer’s taxable_income for the year see sec_199 for the purposes of this section qualified_production_activities_income means the excess of the taxpayer’s domestic-production gross_receipts over the cost_of_goods_sold and other expenses properly allocable to such gross_receipts sec_199 sec_199 defines domestic_production_gross_receipts as the gross_receipts of the taxpayer which are derived from-- i any lease rental license sale exchange or disposition of-- i qualifying_production_property which was manufactured produced grown or extracted by the taxpayer in whole or in significant part within the united_states ii any qualified_film produced_by_the_taxpayer or iii electricity natural_gas or potable water produced_by_the_taxpayer in the united_states ii in the case of a taxpayer engaged in the active_conduct of a construction trade_or_business construction of real_property performed in the united_states by the taxpayer in the ordinary course of such trade_or_business or iii in the case of a taxpayer engaged in the active_conduct of an engineering or architectural services trade or business engineering or architectural services performed in the united_states by the taxpayer in the ordinary course of such trade_or_business with respect to the construction of real_property in the united_states the deduction longino claims is equal to the amount of grading and surveying expenses he claims that he incurred with respect to a property in pickens county georgia longino testified that the pickens county property was held32 for the production of timber but that no timber was harvested or sold during thus the pickens county property did not generate any gross_receipts because the property did not generate any gross_receipts it could not have given rise to any domestic-production gross_receipts or qualified-production-activities income see sec_199 defining domestic_production_gross_receipts sec_199 defining qualified_production_activities_income longino has not identified any other activities which gave rise to qualified_production_activities_income for therefore we hold that he had no qualified_production_activities_income for and that the amount of his allowable domestic-production-activities deduction for that year is zero 32as we noted supra pp longino is not the owner of the property it is owned by ppp properties development llc an entity controlled by the trust iii penalties and interest a section-6662 a accuracy-related_penalty in its notice_of_deficiency the irs determined that longino was liable for a section-6662 a accuracy-related_penalty of dollar_figure the irs contends that longino is liable for that penalty because his underpayment_of_tax for was due either to a substantial_understatement_of_income_tax or to negligence or disregard of rules and regulations we find that he is liable for the penalty sec_6662 and b and imposes a accuracy-related_penalty on any underpayment attributable to a substantial_understatement_of_income_tax or negligence or disregard of rules and regulations in general an understatement of income_tax is the amount of tax required to be shown on the return less the amount of tax actually shown on the return see sec_6662 sec_1 b income_tax regs an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs an understatement is attributable to negligence if the taxpayer did not make a reasonable attempt to comply with applicable tax laws or failed to exercise reasonable and ordinary care in the preparation of a tax_return see sec_6662 sec_1_6662-3 income tax regs negligence also includes a failure to maintain adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the section-6662 a accuracy-related_penalty does not apply to any portion of an underpayment with respect to which the taxpayer had reasonable_cause and acted in good_faith see sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined on a case-by-case basis taking into account all relevant facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to properly determine his or her tax_liability id pursuant to sec_7491 the irs bears the burden of production with respect to penalties in order to meet this burden the irs must come forward with sufficient evidence showing that it is appropriate to impose a particular penalty see higbee v commissioner t c pincite once the irs has satisfied its burden of production the taxpayer then bears the burden of persuading the court that the penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith see rule a higbee v commissioner t c pincite we first consider the effect if any of longino’s two amended returns on the amount of his underpayment for tax_year for the purposes of sec_6662 an underpayment is generally defined as the amount of income_tax owed by the taxpayer for a given tax_year less the amount of tax shown due on that taxpayer’s return see sec_1_6664-2 income_tax regs the amount of tax shown due on a taxpayer’s return also includes amounts shown as additional tax on a qualified_amended_return see sec_1_6664-2 income_tax regs as relevant here a qualified_amended_return is an amended_return filed after the due_date for the return but before the taxpayer is first contacted by the irs concerning any examination with respect to the return see sec_1_6664-2 income_tax regs longino filed two amended returns in addition to his original return his first amended_return was filed on or about date and his second amended_return was filed on or about date he was first contacted by the irs concerning his income-tax return by letter dated date because both amended returns were filed after the due_date of the original return and before longino was first contacted by the irs both amended returns are qualified amended returns for the purposes of calculating the amount of longino’s underpayment however longino did not report any additional_amounts of tax on either amended returndollar_figure therefore the amount of his underpayment should be calculated by reference to the amount of tax longino reported as due on his original return we turn now to whether the underpayment is due to negligence the irs has met its burden of production with respect to its negligence theory longino failed to exercise reasonable care in the preparation of his return he filed three different returns for tax_year and the amounts of the deductions claimed varied across these returns then at trial and in his posttrial brief he asserted yet other figures furthermore longino failed to substantiate most of the disputed deductions claimed on any of his returns by keeping adequate_records as required by sec_6001 he failed to maintain records related to the business use of his vehicles or to clearly distinguish between business and personal expenses we find that longino’s conduct constitutes negligence as defined in sec_6662 see 92_tc_899 he will be liable for the accuracy-related_penalty unless he can demonstrate that he acted with reasonable_cause and in good_faith 33on his original return longino reported total_tax due of dollar_figure on his first amended_return he reported total_tax due of dollar_figure and on his second amended_return he reported total_tax due of dollar_figure longino has not put forward any evidence showing that he acted with reasonable_cause and in good_faith in preparing his income-tax return he is a licensed attorney who has been practicing law for decades yet he failed to comply with established law governing the deduction and substantiation of business and other expenses he did eventually employ a c p a but only to prepare his second amended_return in date furthermore while reliance on a professional tax adviser may be evidence of reasonable_cause the taxpayer must prove the following that the adviser was a competent professional that the taxpayer provided necessary and accurate information to the adviser and that the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir longino has not met these requirements consequently we find that longino was negligent in preparing his return that he did not act with reasonable_cause and in good_faith with respect to that return and that he is liable for a section-6662 a accuracy- related penalty for because we find that longino is liable for the penalty due to negligence we need not address the irs’s substantial_understatement theory b the dollar_figure payment and alleged overpayments from other tax years longino argues that a refund check in the amount of dollar_figure that he sent to the irs with a letter dated date after the filing of the petition in this case requesting that it be applied to his income_tax account when combined with overpayments from other tax years was sufficient to eliminate his deficiency in tax as well as any liability for penalties or interest the tax_court is a court of limited jurisdiction that may only be exercised to the extent authorized by statute 85_tc_527 sec_6214 authorizes us to redetermine deficiencies as defined by sec_6211 see 127_tc_178 this court’s jurisdiction to redetermine a deficiency entails a redetermination of the correct amount of the deficiency as of the date a decision is entered by the court ciciora v commissioner tcmemo_2003_202 slip op pincite in relevant part sec_6211 defines the term deficiency as the amount by which the tax imposed by the internal_revenue_code exceeds the sum of the amount shown as tax by the taxpayer on his return plus amounts previously assessed or collected without assessment as a deficiency thus the amount of a deficiency whether at the time a notice_of_deficiency is issued or at the time a decision is entered by this court turns not on what payments have been applied to an account but rather on what assessments have been made with respect to that account see sec_301_6211-1 proced admin regs payments on account of estimated income_tax like other_payments of tax by the taxpayer shall likewise be disregarded in the determination_of_a_deficiency see also burke v commissioner tcmemo_2009_282 slip op pincite ndollar_figure o nce the tax actually due has all been assessed there is no more deficiency--whether or not the tax due has been paid mackey v commissioner tcmemo_2004_70 slip op pincite holding that remittances made before issuance of notice_of_deficiency without corresponding assessments did not affect amount of deficiency hillenbrand v commissioner tcmemo_2002_303 slip op pincite payments are not included in determining or redetermining a deficiency simply because they do not fit within the definition of a deficiency although respondent’s counsel indicated at trial that the irs would apply the refund check to longino’s income_tax account we do not know whether that application has been or will be accompanied by an assessment in a corresponding amountdollar_figure we also do not know with certainty and specificity what if any 34such an assessment during the course of this proceeding would be specifically authorized by sec_6213 see hillenbrand v commissioner t c continued overpayments from other tax years have been applied to longino’s income_tax account or whether the irs made assessments in connection with any such applicationsdollar_figure therefore at this time we do not resolve the merits of longino’s argument we will return to it to the extent necessary in the event the parties are not in agreement as to the amount to be included in the decision to be entered see rule in reaching our decision we have considered all arguments made by the parties contentions not addressed herein we find to be meritless irrelevant or moot to reflect the foregoing decision will be entered under rule continued memo 35the account transcripts in evidence are dated date and so do not reflect any transactions after that date
